DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0122997 to Fish et al in view of US 2011/0288265 to Vegte Van Der et al (hereinafter VVD).

	Fish discloses in figures 1-2 and paragraphs 3, 19-20 and 25-27, an optical fiber cable element comprising: 
	A tube, referred to as buffer tube (11, 14; figures 1-2), and one or more optical fibers (paragraph 3) inside the hollow space of the buffer tube, wherein the buffer tube is made of a semi-crystalline semi-aromatic polyamide (paragraph 19) or of a composition comprising the semi-crystalline semi-aromatic polyamide and at least one other component, and consists of repeat units derived from diamine, dicarboxylic acid and 0 - 5 mole% other polyamide forming monomers, relative to the total molar amount of diamine, dicarboxylic acid and other polyamide forming monomers (paragraphs 19-20), 
	As to claim 7, the materials are disclosed in paragraph 25. 
	As to claim 11, the materials are disclosed in paragraphs 26-27.
	As to claim 15, a jacket (12) is disclosed.
	However, Fish fails to explicitly disclose the semi-crystalline semi-aromatic polyamide having a glass transition temperature (Tg) of at least 100°C, and wherein at least 55 mole% of the dicarboxylic acid is aromatic dicarboxylic acid. Setting a glass transition temperature and the mole concentrations of substances is common in the art and would only require routine experimentation (also see references cited in Conclusion below for commonality). 
	As to claims 4-6 and 9-10, Fish fails to disclose specific values or a hollow space filled with a thixotropic gel.

	As to claim 2, VVD discloses a Tm of 270C (paragraph 17). 
	As to claim 3, the Tg is at least 115C (abstract).
	As to claim 8, the compositions are disclosed in paragraphs 42-51.
	It would have been obvious to one having ordinary skill in the art to adjust the concentrations of materials claimed to meet the desired characteristics or to select known filler gels to provide a cable that is resistant to environmental factors for the intended use.
	Claims 12-14 relate to a method claim that provides the above structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2019/0263965.
US 2017/0306149. 
US 2010/0307625.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883